Exhibit 10.36

 

INTERIM EMPLOYMENT AGREEMENT

 

 

INTERIM EMPLOYMENT AGREEMENT dated February 3, 2004, made by and between Thomas
E. Wirth (the “Executive”) and SL Green Realty Corp., a Maryland corporation
with its principal place of business at 420 Lexington Avenue, New York, New York
10170 (the “Company”).

 

WHEREAS, the Executive and the Company are parties to an employment agreement
dated August 23, 2001 (the “Employment Agreement”);

 

WHEREAS, the Company has retained the services of a new Chief Financial Officer,
and the parties hereto wish to address the rights, responsibilities, benefits
and payments as a result of the foregoing;

 

WHEREAS, the Executive and the Company acknowledge and agree that after the date
hereof his employment shall continue as an employee (and not as the Chief
Financial Officer) until April 30, 2004, subject to the terms hereof;

 

WHEREAS, it is agreed by the parties that the Executive shall receive benefits
comparable to those to which he would have been entitled pursuant to
Section 7(a) of the Employment Agreement, as and to the extent expressly
provided below; and

 

WHEREAS, it is agreed by the parties that the Executive shall receive certain
additional benefits pursuant to the terms hereof, which benefits go beyond those
to which he would have been entitled pursuant to Section 7(a) of the Employment
Agreement or pursuant to any applicable plan, policy, or practice of the Company
or pursuant to any prior agreement between the Company and the Executive, as and
to the extent as expressly provided below.

 

NOW, THEREFORE, in consideration of the mutual covenants and commitments
provided for

 

--------------------------------------------------------------------------------


 

herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both parties, the Executive and the Company
hereby agree as follows:

 

1.                                       Employment Period.  The Executive
hereby resigns as Chief Financial Officer of the Company, effective February 3,
2004. The Executive’s employment with the Company shall continue to (but not
after) April 30, 2004 (the period commencing the date hereof and ending on
April 30, 2004, or such earlier date as set forth in Section 2(b) hereof, the
“Employment Period”).  Prior to the end of the Employment Period, the Executive
will continue to perform such of his previous duties in the area of financial
control and reporting as shall be assigned to him by the authorized officers of
the Company, on a full-time, five days per week basis, for the Company, and
otherwise in accordance with the Employment Agreement except as otherwise
provided herein.  Until the end of the Employment Period, the Executive will be
entitled to compensation and benefits as follows: (i) base salary at the rate of
$225,000 per annum, subject to applicable withholding, payable bi-weekly in
accordance with the Company’s normal business practices, (ii) expense
reimbursement as provided in Section 3(e) of the Employment Agreement, (iii)
continuation of the medical insurance in the same manner that has heretofore
been provided pursuant to Section 3(f) of the Employment Agreement and (iv)
seven days of paid vacation.  In addition, subject in all respects to Section 9
hereof, commencing immediately after the end of the Employment Period and
continuing through August 31, 2004, the Executive shall continue to receive
payments equal to the base salary that he would have received had he continued
to be employed through such date (calculated based upon the Executive’s current
base salary of $225,000 per annum), subject to applicable withholding, such
payments to be paid at such times and in such manner as is applicable under the
normal payroll practices in effect for continuing senior executives of the
Company (provided that the first payment of base salary following the end of the
Employment Period may be deferred until the Release Effectiveness Date (as
defined in Section 9 hereof)).  In addition, on the Release Effectiveness Date,
subject in all respects to Section 9 hereof, the Company shall pay the Executive
a bonus of $133,333 in respect of 2004.  During the Employment Period, the
Executive will continue to be an officer of the Company with the title of Vice

 

2

--------------------------------------------------------------------------------


 

President. The Executive hereby tenders his resignation as of the last day of
the Employment Period, and hereby resigns from any other corporate offices and
board of director memberships with the Company and all affiliates thereof as of
the last day of the Employment Period; the Executive acknowledges and agrees
that, upon the end of the Employment Period, he shall take any further actions
reasonably requested by the Company as may be necessary or appropriate further
to reflect such resignations.

 

2.                                       Employment Agreement.

 

(a)                                  The Employment Agreement is terminated in
its entirety effective as of the date of this Interim Employment Agreement,
except that the following provisions of the Employment Agreement will survive
termination: (i) Section 4, (ii) Sections 8(a), 8(b)(ii) and 8(e)-8(i) (together
with any provisions in the Employment Agreement relating to the enforcement of
Section 8 of the Employment Agreement) as provided below and (iii) Section 3(e)
with respect to any expenses incurred prior to the end of the Employment Period
and not theretofore reimbursed.  Without limiting the generality of the
foregoing, no payment or benefit shall be made or otherwise arise under
Section 7 or any other provision of the Employment Agreement by virtue of such
termination.

 

(b)                                 From and after the date hereof, in no event
shall Section 7 of the Employment Agreement apply to any termination of the
Executive’s employment by the Executive.  Without limiting the generality of the
foregoing, from and after the date hereof, Section 7(a) of the Employment
Agreement shall not apply to any termination of employment by the Executive for
Good Reason, and Sections 7(c) and 7(d) shall not apply to any termination of
employment on account of death or disability.  In the event the Company
terminates the Executive’s employment (with or without cause other than a
Criminal Act (as defined in Section 10 below)) before the scheduled end of the
Employment Period, or there is a termination of employment before the scheduled
end of the Employment Period on account of the Executive’s death or disability
or the Executive resigns for Good Reason (as defined below), then in each such
case: (i) the end of the Employment Period for purposes of this Interim
Employment Agreement shall be the date of such termination of employment, and
(ii) this Interim Employment Agreement shall

 

3

--------------------------------------------------------------------------------


 

otherwise apply in accordance with its terms (it being acknowledged that, in
each of the foregoing circumstances, the Company will be required to make all
payments provided for in Section 1, on the terms and conditions provided
therein, and the Executive’s options and restricted stock shall vest as provided
in Sections 3 and 4, on the terms and conditions provided therein).  For
purposes of the preceding sentence, “Good Reason” shall mean (i) failure by the
Company to comply with its obligations under the third sentence of Section 1 or
(ii) a material breach by the Company of any other provision of this Interim
Employment Agreement which is not cured within 30 days after notice of
non-compliance  (specifying the nature of the non-compliance) has been given by
the Executive to the Company.

 

3.   Options.

 

(a)                                  With respect to the options to purchase
shares of common stock of the Company provided for by that certain option
agreement between the Executive and the Company dated October 24, 2000, (i)
4,000 unvested and unexercisable options granted thereunder shall become vested
and initially exercisable upon the date hereof  (in addition to the 12,000
options thereunder that have heretofore vested  and become exercisable on
January 1, 2003 and January 1, 2004), (ii) any options not vested or exercisable
on or before the end of the Employment Period (taking into account clause (i)),
shall not be or become vested or exercisable and shall without any further
action be forfeited forthwith, and (iii) such option agreement shall otherwise
apply in accordance with its terms (subject to Section 3(c) hereof).

 

(b)                                 With respect to the options to purchase
shares of common stock of the Company provided for by that certain option
agreement between the Executive and the Company dated October 10, 2002, (i)
18,750 unvested and unexercisable options granted thereunder shall become vested
and initially exercisable upon the date hereof, (ii) 18,750 unvested and
unexercisable options granted thereunder shall become vested and initially
exercisable on the Release Effectiveness Date, subject in all respects to
Section 9 hereof, (iii) any options not vested or exercisable on or before the
end of the Release Effectiveness Date (taking into account clause (i) and in
accordance with clause (ii) above) shall not be or

 

4

--------------------------------------------------------------------------------


 

become vested or exercisable and shall without any further action be forfeited
forthwith, and (iv) such option agreement shall otherwise apply in accordance
with its terms (subject to Section 3(c) hereof).

 

(c)                                  The Company agrees that the provisions of
Section 2.5(b) of the Company’s Amended 1997 Stock Option and Incentive Plan
(the “Plan”) are not applicable to the Executive’s options.

 

(d)                                 The Company agrees that any shares issued to
the Executive pursuant to the exercise of his options will not bear any
restrictive legends.

 

4.                                       Restricted Stock.  The Executive was
granted 15,000 shares of restricted stock as provided in Section 3(d) of the
Employment Agreement (it being acknowledged that such Section constitutes the
sole written agreement evidencing or pertaining to such grant).  Prior to the
date hereof, 4,500 of such shares vested pursuant to the terms of the grant. 
The Company agrees that, effective on the Release Effectiveness Date (as defined
in Section 9), subject in all respects to Section 9 hereof, the remaining 10,500
of such shares shall immediately and irrevocably vest.  With respect to such
shares, the Company shall also pay the Executive an additional cash amount,
intended to serve generally as a tax gross-up, equal to 40% of the value of the
shares included in the Executive’s taxable income on such date.  Termination of
the Executive’s employment by the Company (with or without cause other than a
Criminal Act) will not cause the Executive to forfeit any of his restricted
stock.  The Company agrees that it will remove any restrictive legends from the
certificates representing all such restricted shares that are vested.

 

5.                                       COBRA.  Following the end of the
Employment Period, the Executive will be given the opportunity to continue under
the Company’s group health plans, as may be required, and to the extent
provided, by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).  The Company agrees, subject in all respects to Section 9
hereof, to pay the Executive’s COBRA premiums through August 31, 2004, other
than such amounts as the Executive would have had to pay had he continued to be
employed.

 

5

--------------------------------------------------------------------------------


 

6.                                       Transfer of Responsibilities;
Cooperation.  Without limiting Section 8(h) of the Employment Agreement or the
related provisions of Sections 2 and 9 hereof, for no additional compensation,
the Executive expressly agrees to cooperate fully from the date hereof through
the end of the Employment Period in the transfer of his responsibilities as
Chief Financial Officer of the Company, and any other responsibilities or duties
that he performed in connection with his employment at the Company to the
individual(s) designated by the Company.  The Executive acknowledges that the
transition will require travel outside of New York City.  The Executive
expressly agrees that following the last day of the Employment Period, he shall
fully cooperate with any other reasonable requests made by the Company, but in
no event shall such requests be at any cost to the Executive nor require any
material time commitment to the Company, as reasonably determined by the
Executive.

 

7.                                       Confidentiality.  The Executive agrees
that he will keep the terms of this Interim Employment Agreement confidential,
except that he may disclose this Interim Employment Agreement to or discuss this
Interim Employment Agreement with his spouse, attorney, financial advisor and as
may be required by law. The Company agrees that it will keep the terms of this
Interim Employment Agreement confidential, except that the Company may discuss
this Interim Employment Agreement with or disclose this Interim Employment
Agreement to its attorneys, trustees, officers, agents, and as may be required
by law.  Each party agrees that it shall advise any such persons with whom it
discusses or to whom it discloses this Interim Employment Agreement of the
existence and requirements of this confidentiality provision, and shall instruct
any such person that such person shall not disclose the existence of this
Interim Employment Agreement or its terms to any other person.  If the Company
determines that this Interim Employment Agreement must be filed as an exhibit to
an SEC report, or that it must disclose the terms hereof in any public SEC
filing, the Company may do so, whereupon the obligations of the Company and the
Executive under this Section 7 will terminate.

 

8.                                       Prohibited Activities.  The provisions
of Sections 8(a), 8(b)(ii) and 8(e)-8(i) of the Employment Agreement (the
“Restrictive Covenants”) are hereby incorporated into this Interim

 

6

--------------------------------------------------------------------------------


 

Employment Agreement by reference as though stated in full herein (including any
provisions in the Employment Agreement relating to the enforcement thereof), and
(together with any provisions in the Employment Agreement relating to the
enforcement thereof) shall survive termination of employment and the termination
of the Employment Agreement in accordance with the terms of the Restrictive
Covenants.

 

9.                                       General Release by Executive; Certain
Other Matters.  It is expressly understood and agreed that, without limiting the
Executive’s obligations hereunder, the Executive’s Specified Rights (as defined
below) are subject entirely and in all respects to (i) the Executive’s
provision, at or after the close of business on the last day of the Employment
Period and not more than seven business days after the last day of the
Employment Period, of a Release in the form attached hereto as Exhibit A (the
“Release”) and (ii) the Release’s becoming irrevocable as confirmed by the
Executive’s written confirmation, in the form attached hereto as Exhibit B
delivered to and received by the Chief Executive Officer of the Company at the
principal place of business of the Company, that the Release has not been
revoked (the “Confirmation”).  The Confirmation shall be delivered (i) not
before the expiration of the seven-day revocation period provided for in
Section 4 of the Release and (ii) not after seven days have elapsed after such
expiration of such seven-day period.  The date on which the Confirmation is
delivered in accordance with the preceding sentence is referred to as the
“Release Effectiveness Date.”  If the Release Effectiveness Date does not occur
in accordance with the second preceding sentence, then the Executive will not
have the following rights and benefits provided for by this Interim Employment
Agreements (the “Specified Rights”): (i) the right to receive a bonus as
provided in Section 1 hereof; (ii) the right to continue to be receive payments
after the end of the Employment Period and through August 31, 2004 as provided
in Section 1 hereof; (iii) the vesting of 18,750 options as provided in clause
(ii) of Section 3(b) hereof; (iv) the vesting of 10,500 shares of restricted
stock as provided in Section 4 hereof and (v) the right to have COBRA premiums
paid as provided in Section 5.  The Executive is hereby advised to seek advice
of counsel in connection with the Release, and acknowledges and agrees that he
has otherwise had the opportunity to seek advice of counsel in connection with
this Interim Employment Agreement. If the

 

7

--------------------------------------------------------------------------------


 

Executive dies, then the Release shall be executed by the legal representative
of the estate instead of by the Executive.

 

10.  Release by Company.  Except with respect to the obligations arising under
or preserved in this Interim Employment Agreement, effective as of the Release
Effectiveness Date, the Company, on behalf of itself and its successors and
assigns hereby releases and discharges the Executive from any and all actions,
causes of action, claims, demands, grievances, and complaints, known and
unknown, which the Company ever had or may have at any time through the Release
Effectiveness Date.  Notwithstanding anything herein to the contrary, this
release shall not apply to any act of fraud, misappropriation of funds,
embezzlement or any other action with regard to the Company or any of its
affiliated companies that constitutes a criminal act under any federal or state
statute committed or perpetrated by the Executive during the course of the
Executive’s employment with the Company or its affiliates (collectively, a
“Criminal Act”), it being acknowledged that no such Criminal Acts are known to
the Company or its CEO as of the date hereof.

 

11.  Matters Relating to Indemnification.

 

(a)                                  The provisions of Section 4 of the
Employment Agreement (the “Indemnification Provisions”) are hereby incorporated
into this Interim Employment Agreement by reference as though stated in full
herein and shall survive termination of employment and the termination of the
Employment Agreement in accordance with the terms of the Indemnification
Provisions. Any services rendered by the Executive during the Employment Period
provided by this Interim Employment Agreement will, for purposes of any
indemnification provisions contained in the Employment Agreement or the
Company’s certificate of incorporation or by-laws, be deemed to services
rendered by the Executive “in his capacity

 

8

--------------------------------------------------------------------------------


 

as an officer” even if he is not in fact an officer and, accordingly, shall be
covered by such indemnification provisions to the same extent as if he were an
officer.

 

(b)                                 Without limiting the Indemnification
Provisions, the Company agrees to cover the Executive under directors and
officers liability insurance to the same extent that the Company covers its
executive officers and directors.  The foregoing obligation shall survive
termination of employment and the termination of this Interim Employment
Agreement.

 

12.                                 Entire Agreement.  This Interim Employment
Agreement contains the entire agreement and understanding of the parties with
respect to the subject matter hereof (except with respect to those provisions of
the Employment Agreement that are to remain in effect in accordance with the
terms of this Interim Employment Agreement) and supersedes and replaces all
prior agreements, negotiations and proposed agreements, whether written or
oral.  The Executive and the Company each acknowledge and confirm that neither
they nor any agent or attorney have made any promise, representation, or
warranty whatever, express, implied, or statutory, not contained herein
concerning the subject matter hereof, to induce the other party to execute this
Interim Employment Agreement.

 

13.                                 No Third-Party Beneficiaries.  This Interim
Employment Agreement is solely for the benefit of the parties to this Interim
Employment Agreement and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claims or action or other right in
excess of those existing without reference to this Interim Employment Agreement.

 

14.                                 Certain Matters Relating to Enforceability. 
Any provision of this Interim Employment Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9

--------------------------------------------------------------------------------


 

15.                                 No Oral Modification.  This Interim
Employment Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

16.                                 Tax Withholding.  The Company may withhold
from any compensation or benefits payable or otherwise arising under this
Interim Employment Agreement all Federal, state, city and other taxes as shall
be required by law.

 

17.                                 Applicable Law.  THIS INTERIM EMPLOYMENT
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.

 

18.                                 Further Assurances.  The Executive agrees
that he is not entitled to reinstatement with the Company and agrees that his
employment relationship with the Company will irrevocably end on the last day of
the Employment Period.  The Executive agrees not to seek or accept employment
with the Company in the future at any time, unless the Company, at its sole
discretion and through its Chief Executive Officer, offers him such employment.

 

19.                                 Headings.  The headings of the paragraphs
herein are included for reference only and are not intended to affect the
meaning or interpretation of this Interim Employment Agreement.

 

20.                                 Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be delivered by hand and or sent by prepaid telex, cable or other
electronic devices or sent, postage prepaid, by registered or certified mail or
telecopy or overnight courier service and shall be deemed given when so
delivered by hand, telexed, cabled or telecopied, or if mailed, three days after
mailing (one business day in the case of express mail or overnight courier
service), as follows:

 


IF TO THE EXECUTIVE:


 


 


 

 

10

--------------------------------------------------------------------------------


 


IF TO THE EMPLOYER:


 


 


 

 

SL Green Realty Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attn:  General Counsel

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

21.                                 Amendment.  No amendment, modification or
waiver in respect of this Interim Employment Agreement shall be effective unless
it shall be in writing and signed by the party against whom such amendment,
modification or waiver is sought.

 

22.                                 Board Approval.  The Company represents that
its Board has approved the economic terms of this Interim Employment Agreement
and, to the extent required, the Compensation Committee has approved the
provisions hereof pertaining to options and restricted stock granted under the
Plan and such provisions are permitted under the terms of the Plan, or that no
such approval is necessary.

 

IN WITNESS WHEREOF, the parties have executed this Interim Employment Agreement
as of the date and year first above written:

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Thomas E. Wirth

 

 

11

--------------------------------------------------------------------------------


 

DRAFT

 

EXHIBIT A

 

RELEASE

 

THIS RELEASE is made as of [Insert last day of Employment Period], by Thomas E.
Wirth (the  “Executive”).

 

WHEREAS, the Executive is a party to a certain agreement with SL Green Realty
Corp. (the “Company”) dated as of the 3rd day of February, 2004, a copy of which
is attached hereto as Exhibit I (the “Interim Employment Agreement”) (unless the
context requires otherwise, capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Interim Employment
Agreement);

 

WHEREAS, the Executive desires to confirm that the Company (including its
affiliates, as provided below), other than as set forth herein, has completely
satisfied any and all of its obligations to the Executive, and to provide for a
release;

 

WHEREAS, Section 9 of the Interim Employment Agreement contemplates the
Executive’s giving of this Release; and

 

WHEREAS, certain payments and benefits otherwise payable under the Interim
Employment Agreement will not be made or otherwise provided unless the Executive
executes and delivers this Release (and thereafter provides certain written
confirmation that the Release has not been revoked);

 

NOW, THEREFORE, with the intent to be legally bound and in consideration of the
agreements herein contained, plus other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive agrees
as follows:

 

1.  The Executive, for himself and his spouse, heirs, executors, administrators,
successors, and assigns, hereby releases and discharges (i) the Company and its
other affiliated companies; (ii) each of their respective past and present
officers, directors, agents, and employees; and (iii) all the employee

 

--------------------------------------------------------------------------------


 

benefit plans of the Company or any of its affiliated companies, any trusts and
other funding vehicles established in connection with any such plans, any
members of committees established under the terms of any such plans, and any
administrators or fiduciaries of any such plans, from any and all actions,
causes of action, claims, demands, grievances, and complaints, known and
unknown, which he or his spouse, heirs, executors, administrators, successors,
and assigns ever had or may have at any time through the effective date of this
Release, other than (i) for payments and benefits (including, without
limitation, stock option vesting and restricted stock vesting) under the Interim
Employment Agreement, (ii) awards to Executive of restricted stock and option to
purchase shares of common stock which have become vested and exercisable prior
to the date hereof and (iii) any rights to vested benefits under benefit plans
or any rights to indemnification or directors and officers insurance coverage. 
The Executive acknowledges and agrees that this Release is intended to cover and
does cover, but is not limited to, (i) any claim under Title VII of the Civil
Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Equal Pay Act, the Employee Retirement
Income Security Act, or the Americans with Disabilities Act, each as amended;
(ii) any claim of employment discrimination whether based on a federal, state,
or local statute or court or administrative decision; (iii) any claim for
wrongful or abusive discharge, breach of contract, invasion of privacy,
intentional infliction of emotional distress, defamation, or other common law
contract or tort claims including, but not limited to, such claims arising from
any statements the Company is or heretofore has been required to make to or file
with any regulatory agency with regard to the termination of the Executive’s
employment; (iv) any claims, whether statutory, common law, or otherwise,
arising out of the terms or conditions of his employment at the Company and/or
his separation from the Company (other than for payments and benefits set forth
under the Interim Employment Agreement); and (v) any claim for attorneys’ fees,
costs, disbursements, or other like expenses.  The enumeration of specific
rights, claims, and causes of action being released should not be construed to
limit the general scope of this Release.  It is the intent of the parties that
by this Release the Executive is giving up all rights, claims, and causes of
action accruing prior to the effective date hereof,

 

2

--------------------------------------------------------------------------------


 

whether known or unknown or whether or not any damage or injury has yet occurred
(but subject to the specific exclusions set forth above).

 

2.  The Executive acknowledges that he would not be entitled to the compensation
provided under the Interim Employment Agreement, including, for example, the
benefits set forth in Section 3(b) of the Interim Employment Agreement, under
any applicable plan policy, or practice of the Company or pursuant to any prior
agreement between the Company and him.

 

3.  The Executive acknowledges that he was advised in writing to consult with
legal counsel before signing this Release; that he has obtained such advice as
he deems necessary with respect to this Release; that he has fully read and
understood the terms of this Release; and that he is signing this Release
knowingly and voluntarily, without any duress, coercion, or undue influence, and
with an intent to be bound.  The Executive further acknowledges that he has been
given at least 21 days to consider this Release and that he has elected to sign
it on this date after having taken what he considers to be a sufficient period
of time to consider his options.  The parties agree that any changes made to
this Release or the Interim Employment Agreement after the initial delivery
hereof (February 3, 2004) will not restart the running of such 21-day period.

 

4.  The Executive understands that he is entitled to revoke this Release within
seven days following his execution of the Release and that the Release will not
become effective until the seven-day period has expired.  Revocation may be
effected by giving written notice delivered to the Chief Executive Officer of
the Company, within the seven-day period.  In the event that the Executive
timely exercises his right to revoke this Release, the Release will immediately
become null and void, and the Company will have no obligations hereunder or
under the Interim Employment Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date and
year first above written:

 

 

 

 

Thomas E. Wirth

 

4

--------------------------------------------------------------------------------


 

DRAFT

 

EXHIBIT B

 

 

Declaration

 

 

I,                       , hereby declare that seven days have passed since my
Release dated                       , 2004 (the “Release”) was executed.  I have
decided not to revoke, and have not revoked, the Release and, pursuant to
Section 4 of the Release, the Release is irrevocable.

 

Date:

 

 

 

 

 

Thomas E. Wirth

 

--------------------------------------------------------------------------------